Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1, line 26 is objected to because of the following informalities:  “to converging lip” should be - -to the converging lip- -.  Appropriate correction is required.
Claim 7, line 3; claim 13, line 3 is objected to because of the following informalities:  “a liquid injector” should be - -the liquid injector- -.  Appropriate correction is required.
Claim 13, line 3 is objected to because of the following informalities:  “a conical surface” should be - -a conical surface of the outer surface- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-7, 9-11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlisle et al (US 3285007 as referenced in OA dated 10/16/2019) in view of Zuo et al (US 20100162711 as referenced in OA dated 10/16/2019) and Mina (US 20100089066 as referenced in OA dated 11/24/2020).

    PNG
    media_image1.png
    459
    595
    media_image1.png
    Greyscale

Annotated Figure 2 of Carlisle et al (US 3285007)
Regarding claim 1, Carlisle discloses a method (The method below) comprising: 
injecting gaseous fuel (Column 1, line 61-67) from a gaseous fuel circuit (Figure 2, 32, 31, 29) of an injector (Figure 2, 16) in a first mode (The first mode is using the gaseous fuel.  Column 2, line 49-52), wherein flow of the gaseous fuel (The flow of the gaseous fuel form the gaseous fuel circuit) from the gaseous fuel circuit constricts air flow (The air flow from the air circuit) from an air circuit (Air from the compressor through Figure 2, 25) outboard (The air circuit is outboard of the gaseous fuel circuit) 5 of the gaseous fuel circuit in the first mode; 
injecting liquid fuel (Column 1, line 61-67) from a liquid fuel circuit (Figure 2, 36, 33, 34, 28, 24) in a second mode (The second mode is using the liquid fuel.  Column 2, line 49-52), wherein the second mode includes idling the flow in the gaseous fuel circuit (Column 1, line 25-30, Column 2, line 49-52) and flowing the air (The air through the air circuit) through the air circuit for passive purge to prevent the liquid fuel from migrating into the gaseous fuel circuit (This passive purge prevents liquid from migrating into the gaseous fuel circuit.  Column 1, line 25-30, Column 2, line 30-38) wherein switching the air circuit between constricted flow in the first mode and unconstricted flow in the second mode 10 is accomplished by activating or idling the gaseous fuel circuit (When the gaseous flow is not being used, there is unconstricted flow in the second mode), respectively; and 
wherein injecting the gaseous fuel includes injecting the gaseous fuel (Column 1, line 61-67) with a Wobbe Index value (The Wobbe Index value of the gaseous fuel), wherein regardless of the Wobbe Index value, the gaseous fuel does not prevent operation in the first mode constricting the air 15 flow from the air circuit in the first mode (The constriction of air flow occurs because the gaseous fuel and air flow into a common plenum or cavity, so that gaseous fuel limits the space within the common plenum or cavity, so that the air constricts.  The constriction is not a function of the Wobbe Index value of the gaseous fuel.  Furthermore, The structure of the prior art and instant app are identical, so that the prior art constricts the air flow in the same manner), and wherein regardless of the Wobbe Index value, the gaseous fuel does not prevent operation in the second mode preventing the liquid fuel migrating into the gas circuit in the second mode (The prevention of liquid fuel migrating into the gaseous fuel circuit is because the air carries away liquid fuel.  It is not a function of the Wobbe Index value of the gaseous fuel.  Column 1, line 25-30, Column 2, line 30-38. Furthermore, The structure of the prior art and instant app are identical, so that the prior art prevents the liquid fuel in the same manner ), wherein constricting the air flow from the air circuit in the first mode includes flowing the gaseous fuel from the gaseous fuel circuit in a flow path (The flow path of the gaseous fuel) that crosses an outlet opening (The air outlet at Annotated Figure 2, labeled first linear, radial measure) of the air circuit, restricting an amount of the air that can flow through the air circuit (The gaseous fuel restricts the amount of air flow through the air circuit), wherein flowing the gaseous fuel in the flow path that crosses the outlet opening of the air circuit includes flowing the gaseous fuel from a converging lip (Figure 2, 22 is a converging lip) bounding an outlet (The gas outlet at Annotated Figure 2, labeled second linear, radial measure) of the gaseous fuel circuit to a converging lip (Figure 2, 25a and 25b) bounding the outlet opening of the air circuit, wherein the outlet opening of the air circuit has a first linear, radial measure (Annotated Figure 2, labeled first linear, radial measure with respect to the central axis of the injector) with respect to a central engine axis (Annotated Figure 2, labeled central axis.  This axis is part of an engine, so that it is a central engine axis.) from the converging lip bounding the outlet of the gaseous fuel circuit to the converging lip bounding the outlet opening of the air circuit, and a second linear, radial measure (Annotated Figure 2, labeled second linear, radial measure) of the outlet opening of the gaseous fuel circuit from an outer surface (The outer surface of Figure 2, 21) of a liquid injector (Figure 2, 21) to the converging lip (The converging lip of Figure 2, 22) bounding the outlet of the gaseous fuel circuit.
Carlisle does not disclose injecting a gaseous fuel that lies within a range of different Wobbe Index values ranging from a first Wobbe Index value to a second Wobbe Index value, wherein regardless of where the gaseous fuel falls in the range of different Wobbe Index values, the gaseous fuel does not prevent operation in the first mode constricting the air 15 flow from the air circuit in the first mode, and wherein regardless of where the gaseous fuel falls in the range of different Wobbe Index values, the gaseous fuel does not prevent operation in the second mode preventing the liquid fuel migrating into the gas circuit in the second mode; wherein the first linear, radial measure is larger than the second linear, radial measure.
However, Zuo teaches injecting a gaseous fuel (One of the gaseous fuels described in Paragraph 0007) that lies within a range of different Wobbe Index values (The range of different Wobbe Index values from one of the fuels to the other fuel in Paragraph 0007) ranging from a first Wobbe Index value (The Wobbe index of one of the fuels in Paragraph 0007) to a second Wobbe Index value (The Wobbe index of the other fuel in Paragraph 0007).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Carlisle wherein injecting a gaseous fuel that lies within a range of different Wobbe Index values ranging from a first Wobbe Index value to a second Wobbe Index value as taught by and suggested by Zuo in order to increase flexibility (Paragraph 0005-0006) and to use different fuels without major modification to the overall combustor structure (Paragraph 0007, The modification allows for different uses of gaseous fuels in the injector of Carlisle)
It is herein asserted that the combined invention of Carlisle in view of Zuo has wherein regardless of where the gaseous fuel falls in the range of different Wobbe Index values, the gaseous fuel does not prevent operation in the first mode constricting the air 15 flow from the air circuit in the first mode, and wherein regardless of where the gaseous fuel falls in the range of different Wobbe Index values, the gaseous fuel does not prevent operation in the second mode preventing the liquid fuel migrating into the gas circuit in the second mode because the constriction of the air flow and the prevention of liquid fuel is not a function of the Wobbe Index value of the gaseous fuel, so that regardless of where the gaseous fuel falls in the range of different Wobbe Index values, the gaseous fuel still constricts the air 15 flow and prevents the liquid fuel from migrating into the gas circuit.
Carlisle in view of Zuo does not teach wherein the first linear, radial measure is larger than the second linear, radial measure.
However, Mina teaches injecting gaseous fuel (The fuel from Figure 1A, 3.  Paragraph 0003, 0004, 0046) from a gaseous fuel circuit  (Figure 1A, 3) of an injector (Figure 1A, 1), wherein flow of the gaseous fuel from the gaseous fuel circuit constricts air flow (The air flow shown in Figure 1A)  from an air circuit (Figure 1A, 12) outboard of the gaseous fuel circuit and in Paragraph 0088 and 0041 that the fuel/air area ratio is a result-effective variable that (The first linear, radial measure and the second linear, radial measure are result-effective variables that control the area of the air and the fuel, respectively, through basic geometry.  The area of the air and fuel are result-effective variables that control the fuel/air area ratio.  Therefore, the first linear, radial measure and the second linear, radial measure are result-effective variables that control the air fuel velocity ratio which controls emissions).  Thus, the claimed limitation of the first linear, radial measure is larger than the second linear, radial measure is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Carlisle in view of Zuo wherein the first linear, radial measure is larger than the second linear, radial measure in order to optimize emissions.
Regarding claim 3, Carlisle in view of Zuo and Mina teach the invention as claimed.

However, Zuo teaches in Paragraph 0005-0007 that the range of Wobbe Indexes for used fuels is a result-effective variables that controls the fuel flexibility.   A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Zuo teaches in Paragraph 0005-0007 that the range of Wobbe Indexes for used fuels is a result-effective variables that controls the fuel flexibility. Therefore, an ordinary skilled worker would recognize that the range of Wobbe Indexes is a result-effective variable that control the fuel flexibility.  Thus, the claimed limitation of the first Wobbe Index value and the second Wobbe Index value differ by a factor of 3 or more is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Carlisle in view of Zuo and Mina wherein the first Wobbe Index value and the second Wobbe Index value differ by a factor of 3 or more in order to optimize fuel flexibility.
Regarding claim 6, Carlisle in view of Zuo and Mina teach the invention as claimed.
Carlisle further discloses wherein the converging lip bounding the outlet of the gaseous fuel circuit imparts a momentum vector (The converging lip imparts a momentum vector on the gaseous fuel.  The converging lip directs the gaseous fuel toward the outlet opening of the air circuit) on the gaseous fuel flowing out of the gaseous fuel circuit to at least partially block off the air flow from the outlet opening of the air circuit (The momentum vector at least partially blocks off the outlet opening of the air circuit).
Regarding claim 7, Carlisle in view of Zuo and Mina teach the invention as claimed.
Carlisle further discloses wherein flowing the air flow through the air circuit for a second passive purge includes impinging the air flow (This passive purge allows air to impinge and scrub liquid fuel on the outer, tapered portion of Figure 2, 21.  Column 1, line 25-30, Column 2, line 30-38.  The air impinges and scrubs liquid fuel on this surface because it ensures the fuel is burned away from this nozzle.  Further, the prior art is identical to the prior art, so that like the instant application, the air would impinge on this surface.) from the air circuit onto the outer surface of the liquid injector inboard of the gaseous fuel circuit.
Regarding claim 9, Carlisle in view of Zuo and Mina teach the invention as claimed.
Carlisle further discloses wherein, at least one of back-flowing the liquid fuel (The air in the second mode flows from Figure 2, 25a to 25c which prevents backflow of the liquid fuel because the air travels in the opposite direction) into a compressor discharge cavity (The space immediately aft of the compressor, Figure 1, 11 is the compressor discharge cavity) supplying the air flow to the air circuit (Column 2, line 28-29), migrating liquid fuel into the gaseous fuel circuit (Column 1, line 25-30, Column 2, line 30-38), or growing carbon (Column 1, line 25-30, Column 2, line 30-38) on a conical surface of the outer surface (The outer, tapered portion of Figure 2, 21) of the liquid injector inboard of the gaseous flow circuit is prevented in the second mode. 
Regarding claim 10, Carlisle in view of Zuo and Mina teach the invention as claimed.
Carlisle further discloses wherein, back-flowing the gaseous fuel (The air in the first mode flows from Figure 2, 25a to 25c which prevents backflow of the gaseous fuel because the air travels in the opposite direction) into a compressor discharge cavity (The space immediately aft of the compressor, Figure 1, 11 is the compressor discharge cavity) supplying the air flow to the air circuit (Column 2, line 28-29) is prevented in the first mode.
Regarding claim 11, Carlisle in view of Zuo and Mina teach the invention as claimed.
Carlisle further discloses wherein in the first mode some of the air is constricted and discharged 10 through a constricted air circuit (Some of the air is constricted and discharged through the air circuit), and wherein the gaseous fuel from the gaseous fuel circuit and the air flow from the air circuit both exit the injector (Figure 2) through a common exit passage (Figure 2, 25c).
Regarding claim 13, Carlisle in view of Zuo and Mina teach the invention as claimed.
Carlisle further discloses wherein the passive purge to prevent the liquid fuel from migrating into the gaseous fuel circuit includes scrubbing the liquid fuel (The air impinges and scrubs liquid fuel on the outer, tapered portion of Figure 2, 21.  Column 1, line 25-30, Column 2, line 30-38.  The air impinges and scrubs liquid fuel on this surface because it ensures the fuel is burned away from this nozzle.  Further, the prior art is identical to the prior art, so that like the instant application, the air would scrub this surface which contains liquid fuel.  Further, there would be liquid fuel on the conical surface because in similar fuel injectors, liquid fuel is on an adjacent conical surface) from a conical surface of the outer surface (The outer, tapered portion of Figure 2, 21) of the liquid injector inboard of the gaseous flow circuit with impinging the air flow (The impinging air flow described above) from the air circuit.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlisle in view of Zuo and Mina as applied to claim 1 above, and further in view of Chew et al (US 20090224080 as referenced in OA dated 10/16/2019).
Regarding claim 12, Carlisle in view of Zuo and Mina teach the invention as claimed.

However, Chew teaches in Paragraph 0035 that constriction of an air flow is a result effective variables that control the smoothness and acceleration of the air flow.   A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Chew teaches in Paragraph 0035 that constriction of an air flow is a result effective variables that control the smoothness and acceleration of the air flow. Therefore, an ordinary skilled worker would recognize that the constriction of the air flow is a result-effective variable that control the smoothness and acceleration of the air flow.  Thus, the claimed limitation of constricting the air flow from the air circuit in the first mode includes constricting up to 65% of the air flow through the air circuit compared to the air 15 flow through the air circuit in the second mode is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Carlisle in view of Zuo and Mina wherein constricting the air flow from the air circuit in the first mode includes constricting up to 65% of the air flow through the air circuit compared to the air 15 flow through the air circuit in the second mode in order to optimize the smoothness and acceleration of the air flow.
Response to Arguments
Applicant's arguments filed 3/23/2021 have been fully considered but they are not persuasive. 
Applicant asserts that the Examiner does not provide any kind of nexus between flow control and air to fuel ratio.  Examiner respectfully disagrees.  Mina in paragraph 0088, as previously noted, states that the exit area of an air flow nozzle is calculated based on the desired air velocity.  Paragraph 0088 of Mina further describes choosing a fuel nozzle diameter based upon the fuel/air velocity ratio.  Since the air velocity is set, the fuel nozzle diameter would affect the fuel velocity which would affect the fuel/air velocity.  Thus, Mina does provide a nexus of flow control and air to fuel ratio.  Furthermore, one of ordinary skill would recognize that the size of a flow passage affects the flow through the flow passage as seen from continuity or conservation of mass for fluids.  Lastly, Mina states this nexus in Paragraph 0083.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant asserts that Mina is not combinable with Carlisle and Zuo.  Examiner respectfully disagrees.  In response to applicant's argument that Mina cannot be combined with Carlisle and Zuo because Mina lacks an inner lip for the inner gas passage, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Furthermore, In response to applicant's argument that Mina is nonanalogous art because Mina lacks an inner lip for the inner gas passage, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Mina describes a protective air purge and shield to prevent coking of the fuel nozzle in Paragraph 0081 of Mina which is pertinent to the problem of Carlisle, Column 1, lines 25-30 of Carlisle.
Lastly, Applicant asserts that none of the prior art has the outlet opening of the air circuit is larger in linear, radial measure with respect to a central engine axis than the outlet opening of the gaseous fuel circuit.  Examiner respectfully disagrees.  In Mina, the linear, radial measure of the air circuit is larger than the linear, radial measure of the gaseous fuel circuit, see Figure below.

    PNG
    media_image2.png
    413
    667
    media_image2.png
    Greyscale

Annotated Figure 1A of Mina (US 20100089066 as referenced in OA dated 11/24/2020).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814.  The examiner can normally be reached on Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/EDWIN KANG/Examiner, Art Unit 3741